--------------------------------------------------------------------------------

EXHIBIT 10.43A
 
[*] indicates that a confidential portion of the text of this agreement has been
omitted.
 

 
GUARANTY, PLEDGE AND SECURITY AGREEMENT
 
Dated as of December 30, 2011
 
among
 
XOMA (US) LLC
 
and
 
Each Other Grantor
From Time to Time Party Hereto
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   Page    
ARTICLE I GUARANTY
  1      
Section 1.1
Guaranty
1
Section 1.2
Limitation of Guaranty
2
Section 1.3
Contribution
2
Section 1.4
Authorization; Other Agreements
2
Section 1.5
Guaranty Absolute and Unconditional
3
Section 1.6
Subordination of Other Indebtedness
5
Section 1.7
Reliance
5
Section 1.8
Continuing Guaranty
5
     
ARTICLE II SECURITY AGREEMENT; PROVISIONS RELATING TO ACCOUNTS COLLATERAL AND
INVENTORY COLLATERAL5
     
Section 2.1
Grant of Security Interest
5
Section 2.2
Intellectual Property and Rights to Payment
8
Section 2.3
Other Agreements with Respect to Intellectual Property
9
Section 2.4
Security Agreement
9
     
ARTICLE III REPRESENTATIONS AND WARRANTIES; COVENANTS9
     
Section 3.1
Representations Warranties and Covenants of Transaction Documents
9
Section 3.2
Changes to Name, Location, Jurisdiction
9
Section 3.3
Title; No Other Liens; Locations
10
Section 3.4
Deposit Accounts
10
Section 3.5
Investments; Pledged Collateral
11
Section 3.6
Commercial Tort Claims
11
Section 3.7
Instruments and Tangible Chattel Paper
12
Section 3.8
Letter of Credit Rights
12
Section 3.9
Electronic Chattel Paper
12
Section 3.10
Accounts Administration
12
Section 3.11
Creation, Preservation and Perfection of Security Interests12
     
ARTICLE IV REMEDIAL PROVISIONS12
       
Section 4.1
UCC and Other Remedies.
12
Section 4.2
Accounts and Payments in Respect of General Intangibles and Instruments.
12
Section 4.3
Pledged Collateral.
12
Section 4.4
Proceeds to be Turned over to and Held by Agent
12
Section 4.5
Registration Rights.
12
Section 4.6
Grant of Licenses
12
Section 4.7
Appointment of Agent
12
Section 4.8
Deficiency
12
     
ARTICLE V MISCELLANEOUS12
12      
Section 5.1
Reinstatement
12
Section 5.2
Independent Obligations 12

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

   
Page
     
Section 5.3
No Waiver by Course of Conduct
12
Section 5.4
Amendments in Writing
12
Section 5.5
Additional Grantors
12
Section 5.6
Notices
12
Section 5.7
Successors and Assigns
12
Section 5.8
Counterparts
12
Section 5.9
Interpretation
12
Section 5.10
Severability
12
Section 5.11
Payments; Foreign Currency Indemnity
12
Section 5.12
Release of Liens
12
Section 5.13
Waiver of Jury Trial
12
Section 5.14
GOVERNING LAW AND JURISDICTION
12

 
 
ii

--------------------------------------------------------------------------------

 
 
ANNEX
 
Annex 1                         Form of Joinder Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
GUARANTY, PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of December
30, 2011, by XOMA (US) LLC, a Delaware limited liability company (the
“Company”), XOMA LTD., a Bermuda exempted company and as such entity may be
discontinued from Bermuda pursuant to Sections 132G and 132H of the Companies
Act of 1981 of Bermuda, as amended (the “Companies Act”) and converted to a
Delaware corporation pursuant to Section 388 of the Delaware General Corporation
Law (“Parent”) and each of the other entities listed on the signature pages
hereto or that becomes a party hereto pursuant to Section 5.5 (together with
Parent and the Company, the “Grantors”), in favor of General Electric Capital
Corporation (“GECC”), in its capacity as agent for the Lenders (defined below)
(together with its successors and permitted assigns, in each such capacity the
“Agent”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Loan Agreement, dated as of the date hereof,
among Agent, the financial institutions who are parties thereto from time to
time as lenders (collectively, the “Lenders”), the Company, Parent and the other
entities or persons, if any, who hereafter become parties thereto as guarantors
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”; capitalized terms used herein without definition are used as
defined in the Loan Agreement), the Lenders have agreed to make extensions of
credit to the Company upon the terms and subject to the conditions set forth
therein;
 
WHEREAS, the Company is a direct wholly-owned subsidiary of Parent;
 
WHEREAS, each Grantor (other than the Company) has agreed to guaranty the
Obligations of the Company (such Grantors other than the Company sometimes
referred to herein individually as a “Guarantor” and collectively as
“Guarantors”);
 
WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Loan Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
extensions of credit to the Company under the Loan Agreement that the Grantors
shall have executed and delivered this Agreement to the Agent, for the benefit
of the Lenders;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make extensions of credit to the Company under the Loan Agreement, each Grantor
hereby agrees as follows:
 
ARTICLE I
 
GUARANTY
 
Section 1.1         Guaranty.  Each Guarantor hereby, jointly and severally,
absolutely, unconditionally and irrevocably guarantees, as primary obligor and
not merely as surety, the full and punctual payment when due, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance with any Transaction Document, of the Term Loan and all
other Obligations of the Company whether existing on the date hereof or
hereinafter incurred or created (the “Guaranteed Obligations”).  This guaranty
by each Guarantor hereunder constitutes a guaranty of payment and not of
collection.  To the extent the Obligations are increased or reduced from time to
time in accordance with the Transaction Documents, the Guaranteed Obligations
shall be correspondingly increased or reduced.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.2        Limitation of Guaranty.  Any term or provision of this
Agreement or any other Transaction Document to the contrary notwithstanding, the
maximum aggregate amount for which any Guarantor shall be liable hereunder shall
not exceed the maximum amount for which such Guarantor can be liable without
rendering this Agreement or any other Transaction Document, as it relates to
such Guarantor, subject to avoidance under applicable laws relating to
fraudulent conveyance or fraudulent transfer (including the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act and Section 548 of title 11,
United States Code or any applicable provisions of comparable laws)
(collectively, “Fraudulent Transfer Laws”).  Any analysis of the provisions of
this Agreement for purposes of Fraudulent Transfer Laws shall take into account
the right of contribution established in Section 1.3 and, for purposes of such
analysis, give effect to any discharge of intercompany debt as a result of any
payment made under this Agreement.
 
Section 1.3        Contribution.  To the extent that any Guarantor shall be
required hereunder to pay any portion of any Guaranteed Obligation exceeding the
greater of (a) the amount of the economic benefit actually received by such
Guarantor and its Subsidiaries from the Term Loan and the other Obligations and
(b) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the Company) in the same proportion as such Guarantor’s net
worth on the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors on such date, then such Guarantor shall be
reimbursed by such other Guarantors for the amount of such excess, pro rata,
based on the respective net worth of such other Guarantors on such date.
 
Section 1.4        Authorization; Other Agreements.  The Agent is hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:
 
(a)   (i) modify, amend, supplement, renew, extend, increase the principal
amount of and/or the rate of interest on, modify any other payment terms of, or
otherwise change, (ii) accelerate or otherwise change the time, place, manner or
term of payment of, or (iii) waive or otherwise consent to noncompliance with,
any Guaranteed Obligation or any Transaction Document, in each case in
accordance with the terms of the Loan Agreement;
 
(b)   apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the
Transaction Documents;
 
(c)    refund at any time any payment received by Agent in respect of any
Guaranteed Obligation other than payments required to be made by the Company in
accordance with the terms of the Loan Agreement;
 
(d)          (i) sell, exchange, enforce, waive, substitute, liquidate,
terminate, release, abandon, fail to perfect, subordinate, accept, substitute,
surrender, exchange, affect, impair or otherwise alter or release any Collateral
(as defined below) for any Guaranteed Obligation or any other guaranty therefor
in any manner, (ii) receive, take, request, accept and hold additional
Collateral to secure any Guaranteed Obligation or additional guarantees in
respect of the Guaranteed Obligations, (iii) add, release or substitute any one
or more other Guarantors, or any other guarantors, makers or endorsers of any
Guaranteed Obligation or any part thereof and (iv) otherwise deal in any manner
with the Company, any other Guarantor, and any other guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof;
 
 
2

--------------------------------------------------------------------------------

 
 
(e)   settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations; and
 
(f)            exercise any other rights available to it under the Loan
Agreement and other Transaction Documents.
 
Section 1.5        Guaranty Absolute and Unconditional.  Each Guarantor hereby
waives and agrees not to assert any defense, whether arising in connection with
or in respect of any of the following, and hereby agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be discharged or otherwise affected by any circumstance other than payment in
full of the Guaranteed Obligations.  In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor hereby agrees as follows:
 
(a)           the Agent may enforce this Agreement in accordance with the terms
of the Loan Agreement upon the occurrence of an Event of Default notwithstanding
any dispute between the Company and Agent and/or any Lender with respect to the
existence of such Event of Default;
 
(b)           the obligations of each Guarantor hereunder are independent of the
Obligations of the Company under the Transaction Documents and the obligations
of any other guarantor (including any other Guarantor) of the Obligations of the
Company under the Transaction Documents, and a separate action or actions may be
brought and prosecuted against such Guarantor whether or not any action is
brought against the Company or any of such other guarantors and whether or not
Guarantor is the alter ego of any of the Company and whether or not the Company
is joined in any such action or actions;
 
(c)           payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid, and if Agent and/or any Lender is awarded a judgment in any suit
brought to enforce any Guarantor’s obligations hereunder, such judgment shall
not be deemed to release such Guarantor from its covenant to pay the portion of
the Guaranteed Obligations that is not the subject of such suit, and such
judgment shall not, except to the extent satisfied by such Guarantor, limit,
affect, modify or abridge any other Guarantor’s liability hereunder in respect
of the Guaranteed Obligations; and
 
(d)           to waive and not to assert any claim, setoff, counterclaim or
defense, whether arising in connection with or in respect of any of the
following, and hereby agrees that its obligations under this Agreement shall not
be reduced, limited, impaired, discharged or terminated as a result of, or
otherwise affected by, any of the following (which may not be pleaded and
evidence of which may not be introduced in any proceeding with respect to this
Agreement, in each case except as otherwise agreed in writing by Agent):
 
i.         the invalidity or unenforceability of any obligation of the Company
or any other Guarantor under any Transaction Document (including any amendment,
consent or waiver thereto), or any security for, or other guaranty of the
Guaranteed Obligations or any part of them, or the lack of perfection or
continuing perfection or failure of priority of any security for the Guaranteed
Obligations or any part of them;
 
 
3

--------------------------------------------------------------------------------

 
 
ii.        any rescission, waiver, amendment, modification of, or consent to
departure from, any of the terms or provisions of any Transaction Document or
any agreement or instrument executed or delivered in connection therewith;
 
iii.       the absence of (A) any attempt to collect any Guaranteed Obligation
or any part thereof from the Company or any other Guarantor or other action to
enforce any of the same, (B) any action to enforce any Transaction Document, any
provision thereof, or any lien thereunder, or (C) any act to assert or enforce
any claim, right, demand, power or remedy whether arising under any Transaction
Document, at law, in equity or otherwise;
 
iv.       the failure by any Person to take any steps to perfect and maintain
any lien on, or to preserve any rights with respect to, any Collateral;
 
v.        any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against the Company, any other
Guarantor or any Subsidiary of any Guarantor or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or interest thereon) in or as a result of any such proceeding;
 
vi.  any foreclosure, whether or not through judicial sale, and any other sale
or transfer of Collateral or any election following the occurrence of an Event
of Default by Agent to proceed separately against any Collateral in accordance
with Agent’s rights under any applicable law;
 
vii.     any other defense, setoff, counterclaim or any other circumstance that
might otherwise constitute a legal or equitable discharge of the Company, any
other Guarantor or any Subsidiary of any Guarantor, in each case other than the
payment in full of the Guaranteed Obligations; or
 
viii.     diligence, promptness, presentment, requirements for any demand or
notice hereunder including any of the following: (A) any demand for payment or
performance and protest and notice of protest; (B) any notice of acceptance; (C)
any presentment, demand, protest or further notice or other requirements of any
kind with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable, (D) any other notice in
respect of the Guaranteed Obligations or any part of them, (E) any defense
arising by reason of any disability or other defense of the Company or any other
Guarantor and (F) any defense based on Agent’s errors or omissions in the
administration of the Guaranteed Obligations, except behavior which amounts to
gross negligence or willful misconduct as determined by a final, non-appealable
determination by a court of competent jurisdiction.  Until the Guaranteed
Obligations have been indefeasibly paid in full, each Guarantor further
unconditionally and irrevocably agrees not to (X) enforce or otherwise exercise
any right of subrogation or any right of reimbursement or contribution or
similar right against the Company or any other Guarantor by reason of any
Transaction Document or any payment made thereunder or (Y) assert any claim,
defense, setoff or counterclaim it may have against any other Grantor or set off
any of its obligations to such other Grantor against obligations of such Grantor
to such Guarantor.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 1.6        Subordination of Other Indebtedness.  Any Indebtedness of the
Company or any other Grantor now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such
Indebtedness of the Company or such other Grantor to such Guarantor collected or
received by such Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Agent on behalf of the Lenders and shall
forthwith be paid over to Agent for the benefit of the Lenders to be credited
and applied against the Guaranteed Obligations but without affecting, impairing
or limiting in any manner the liability of such Guarantor under any other
provision of this Agreement; provided that prior to the occurrence of an Event
of Default, Guarantors may borrow, repay and reborrow intercompany Indebtedness
from the Company to the extent such intercompany Indebtedness is permitted under
Section 7.2 of the Loan Agreement.
 
Section 1.7        Reliance.  Each Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Company, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that Agent and
the Lenders shall not have any duty to advise any Guarantor of information known
to it regarding such condition or any such circumstances.  In the event Agent or
any Lender, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any Guarantor, Agent or such Lender, as
applicable, shall be under no obligation to (a) undertake any investigation not
a part of its regular business routine, (b) disclose any information that Agent
or such Lender, as applicable, pursuant to accepted or reasonable commercial
finance or banking practices, wishes to maintain confidential or (c) make any
future disclosures of such information or any other information to any
Guarantor.
 
Section 1.8        Continuing Guaranty.  This guaranty is a continuing guaranty
and shall remain in effect until all of the Guaranteed Obligations shall have
been paid in full.  Each Guarantor hereby irrevocably waives any right to revoke
this guaranty as to future transactions giving rise to any Guaranteed
Obligations.
 
ARTICLE II
 
SECURITY AGREEMENT; PROVISIONS RELATING TO
ACCOUNTS COLLATERAL AND INVENTORY COLLATERAL
 
Section 2.1        Grant of Security Interest.  Each Grantor, as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Obligations and
Guaranteed Obligations (as the case may be) of such Grantor (together, the
“Secured Obligations”), hereby mortgages, grants, pledges, hypothecates and
assigns to Agent, on behalf of the Lenders, a continuing first priority lien on
and security interest in, upon, and to, all right, title and interest in and to
any and all property and interests in property of each Grantor whether now owned
or hereafter owned, created, acquired or arising, and regardless of where
located, including, without limitation, all of the following properties and
interests in properties (collectively, the “Collateral”):
 
 
5

--------------------------------------------------------------------------------

 
 
(a)   all Accounts;
 
(b)   all Chattel Paper (whether tangible or electronic);
 
(c)   all Commercial Tort Claims, as more particularly described in the
Perfection Certificate;
 
(d)   all Deposit Accounts;
 
(e)   all cash and Cash Equivalents
 
(f)    all Documents;
 
(g)   all Equipment;
 
(h)   all Fixtures;
 
(i)    all Goods;
 
(j)    all Instruments;
 
(k)   all Inventory;
 
(l)    all Letter-of-Credit Rights and letters of credit;
 
(m)  all General Intangibles, Payment Intangibles and other rights to payment,
including, without limitation, all Rights to Payment (as defined in Section 2.2)
and all Indebtedness owing to such Grantor from another Grantor (which
Indebtedness shall be evidenced by a promissory note in the form of the Master
Intercompany Note delivered pursuant to Section 4.1(u) of the Loan Agreement or
in such other form as may be acceptable to Agent), including all right, title
and interest of such Grantor in instruments evidencing any Indebtedness owed to
such Grantor or other obligations, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time (such Indebtedness
collectively, the “Pledged Debt”);
 
(n)  all Investment Property and Financial Assets (other than Excluded Equity
(as defined herein)), including, without limitation, 100% of the shares of the
outstanding capital stock or other equity interests, of any class, of each
Subsidiary of such Grantor and all certificates evidencing the same
(collectively, the “Pledged Securities”, and together with the Pledged Debt, the
“Pledged Collateral”), together with, in each case:
 
(i)           all shares, securities, stock, equity interests, moneys or
property representing a dividend on any of the Pledged Securities, or
representing a distribution or return of capital upon or in respect of the
Pledged Securities, or resulting from a split-up, revision, reclassification or
other like change of the Pledged Securities or otherwise received in exchange
therefor, and any subscription warrants, rights or options issued to the holders
of, or otherwise in respect of, the Pledged Securities, and
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           without affecting the obligations of such Grantor under any
provision prohibiting such action hereunder, in the event of any consolidation
or merger in which the issuer of any Pledged Security is not the surviving
entity, all shares of each class of the capital stock of the successor
corporation (unless such successor corporation is such Grantor itself), or all
other stock, as applicable, formed by or resulting from such consolidation or
merger (the Pledged Securities, together with all other certificates, shares,
securities, Stock, properties or moneys as may from time to time be pledged
hereunder pursuant to this clause (ii) and clause (i) above being herein
collectively called the “Securities Collateral”);
 
(o)   all Contracts and other contract rights (including, without limitation,
rights under any lease, license or other agreements);
 
(p)   all Securities Entitlements;
 
(q)   all Software;
 
(r)   all other tangible and intangible personal property whatsoever of such
Grantor; and
 
(s)   all Proceeds, Supporting Obligations, products, insurance claims,
offspring, accessions, rents, profits, income, benefits, additions, attachments,
accessories, substitutions and replacements of, to, arising out of or related to
any of the Collateral and, to the extent related to any Collateral, all books,
correspondence, credit files, records, invoices and other documents (including,
without limitation, all tapes, cards, computer runs and other documents and
documents in the possession or under the control of such Grantor or any computer
bureau or service company from time to time acting for such Grantor);
 
provided, however, notwithstanding the foregoing, no Lien or security interest
is hereby granted on (i) subject to the limitations set forth in Section 2.2,
any Grantor’s interest in any Intellectual Property (as defined in Section 2.2)
(including without limitation all “Collateral” (as defined in that certain Loan
Agreement dated as of December 30, 2010 by and between XOMA Ireland and Les
Laboratoires Servier)), (ii) share capital or capital stock, as the case may be,
of XOMA Bermuda, XOMA LS Limited, XOMA Limited (UK), XOMA Development and XOMA
CDRA (“Excluded Equity”), (iii) the Novartis Contract Rights to the extent (A)
such Novartis Contract Rights are collateral for Indebtedness permitted under
Section 7.2(f) of the Loan Agreement and (B) a Lien in favor of Agent is
prohibited by the agreements governing such Indebtedness, provided, that upon
the termination or expiration of any such prohibition, the Novartis Contract
Rights shall automatically be subject to the security interest granted in favor
of Agent hereunder and become part of the Collateral, and provided further that
the Collateral shall include all proceeds, products, substitutions and
replacements of the Novartis Contract Rights, (iv) the [*] and proceeds thereof,
(v) the assets pledged in connection with the sale of the CIMZIA royalty stream
(including without limitation the “Purchased Interest” and the “Additional
Collateral” as defined in the CIMZIA Royalty Purchase Agreement), (vi) raw
materials paid for or the cost of which has been reimbursed by the National
Institute for Allergy and Infectious Disease or another agency of the U.S.
government which are being or will be utilized in the conduct of activities
under one or more contracts between any Grantor and NIAID or any such other
agency, (vii) property owned by any Grantor that is subject to a purchase money
Lien or a capital lease permitted under the Loan Agreement if the contractual
obligation pursuant to which such Lien is granted (or in the document providing
for such capital lease) prohibits, or requires the consent of any person other
than the Borrower and its Affiliates which has not been obtained as a condition
to the creation of, any other Lien on such property and (viii) any permit or
license (A) issued by a governmental authority to any Grantor or agreement to
which any Grantor is a party or (B) for the use of another person’s Intellectual
Property, in each case, only to the extent and for so long as the terms of such
permit, license or agreement or any requirement of law applicable thereto,
validly prohibit the creation by such Grantor of a security interest in such
permit, license or agreement in favor of the Agent and Lenders (after giving
effect to Sections 9-406(d), 9-407(a), 9-408(a), or 9-409 of the UCC (or any
successor provision or provisions) (the assets described in clauses (i) – (viii)
referred to herein as the “Excluded Collateral”).
 
 
7

--------------------------------------------------------------------------------

 
 
Unless otherwise specified herein, the following terms have the meanings
ascribed to them in the UCC (as defined below), provided, that if such term
shall be defined differently in multiple divisions or articles of the UCC, the
definitions for such terms specified in Article or Division 9 of the UCC shall
control:  “Accounts”, “Account Debtor”, “Chattel Paper”, “Commercial Tort
Claims”, “Contracts”, “Deposit Accounts”, “Documents”, “Equipment”, “Financial
Asset” “Fixtures”, “General Intangibles”, “Goods”, “Instruments”, “Inventory”,
“Investment Property”, “Letter-of-Credit Rights”, “Payment Intangible”,
“Proceeds”, “Securities”, “Securities Account”, “Security Entitlement”,
“Software” and “Supporting Obligations”.  As used herein, “UCC” means the
Uniform Commercial Code as from time to time in effect in the State of New York;
provided, however, that, in the event that, by reason of mandatory provisions of
any applicable requirement of law, any of the attachment, perfection or priority
of Agent’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.
 
Section 2.2        Intellectual Property and Rights to Payment.  The Collateral
shall not include any intellectual property of any Grantor, which shall be
defined as any and all copyrights, trademarks, servicemarks, patents, design
rights, and trade secrets of a Grantor and any applications, registrations,
amendments, renewals, extensions and improvements with respect thereto
(collectively, “Intellectual Property”) now owned or hereafter acquired;
provided however, that the Collateral shall include all cash, royalty fees,
claims, products, awards, judgments, insurance claims, other proceeds, accounts
and general intangibles that consist of rights of a Grantor to receive payment
with respect to the Intellectual Property and all income, royalties and proceeds
at any time due or payable to a Grantor with respect to the Intellectual
Property and any of the foregoing, including, without limitation, (i) all rights
of any Grantor to sue and recover at law or in equity for any past, present and
future infringement, misappropriation, dilution, violation or other impairment
thereof and (ii) any claims for damages that any Grantor has the right to assert
with respect to any past, present or future infringement of any Intellectual
Property, together with all accessions and additions thereto, proceeds and
products thereof (including, without limitation, any proceeds resulting under
insurance policies of any Grantor) or proceeds from the sale, licensing or other
disposition of all or any part of, or rights in, the Intellectual Property by or
on behalf of a Grantor (“Rights to Payment”).  Notwithstanding the foregoing, to
the extent it is necessary under applicable law to have a security interest in
the underlying Intellectual Property in order for Agent to have (i) a security
interest in the Rights to Payment and (ii) a security interest in any payments
with respect to Rights to Payment that are received after the commencement of a
bankruptcy or insolvency proceeding, then the Collateral shall automatically,
and effective as of the date hereof, include the Intellectual Property (other
than (A) the Excluded Negative Pledge Assets and (B) any other Intellectual
Property subject to an agreement with a third party permitted under the second
sentence of Section 7.1 of the Loan Agreement that prohibits the pledge of such
Intellectual Property) to the extent necessary to permit attachment and
perfection of Agent’s security interest (on behalf of itself and Lenders) in the
Rights to Payment and any payments in respect thereof that are received after
the commencement of any bankruptcy or insolvency proceeding.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.3        Other Agreements with Respect to Intellectual
Property.  Agent hereby agrees on behalf of the Lenders that, if Agent obtains a
security interest in the Intellectual Property pursuant to the last sentence of
Section 2.2, Agent will not exercise any remedies (under the UCC or otherwise)
with respect to the Intellectual Property (other than remedies with respect to
Rights to Payment or any other proceeds of the Intellectual Property).  Nothing
in the last sentence of Section 2.2 shall (a) restrict the Grantors from
entering into agreements with respect to Intellectual Property that are
otherwise permitted under the Transaction Documents or (b) require the Grantors
to seek any third party’s consent to the pledge of any Intellectual Property to
the Agent that is subject to a negative pledge permitted under the second
sentence of Section 7.1 of the Loan Agreement.  Notwithstanding Section 3.11(b),
the filing of a security agreement with the United States Patent and Trademark
Office or United States Copyright Office shall not be required in connection
with any security interest on the Intellectual Property described in the last
sentence of Section 2.2.
 
Section 2.4        Security Agreement..  This Agreement shall constitute a
security agreement as that term is used in the Uniform Commercial Code in effect
in the jurisdiction(s) in which each Grantor is organized and in the
jurisdiction(s) in which the Collateral is situated.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES; COVENANTS
 
To induce Agent and the Lenders to enter into the Transaction Documents, each
Grantor hereby represents, warrants and covenants to Agent and the Lenders, for
as long as any Secured Obligation remains outstanding, as follows:
 
Section 3.1        Representations Warranties and Covenants of Transaction
Documents.
 
(a)  Each of the representations and warranties as to such Grantor made by the
Company or such Grantor in Article 5 (Representations and Warranties of Loan
Parties) of the Loan Agreement are true and correct on each date as required by
the Loan Agreement.
 
(b)  Each Grantor shall comply with all covenants and other provisions
applicable to it under the Transaction Documents.
 
Section 3.2        Changes to Name, Location, Jurisdiction(a) .  Except as
permitted under Section 7.4 of the Loan Agreement, no Grantor shall, and no
Grantor shall permit any of its Subsidiaries to, (a) change its name or its
jurisdiction of organization, (b) relocate its chief executive office,
(c) engage in any business other than or reasonably related or incidental to the
businesses currently engaged in by such Grantor or Subsidiary, (d) cease to
conduct business substantially in the manner conducted by such Grantor or
Subsidiary as of the date of this Agreement or (e) change its fiscal year
end.  Within five years before the date of this Agreement, no Grantor has
conducted business under or used any other name (whether corporate, partnership
or assumed) other than as shown on the Perfection Certificate.  Each Grantor is
the sole owner of all names listed on the Perfection Certificate.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.3       Title; No Other Liens; Locations(a) . Each Grantor has good
title to (or valid leasehold interests in) all its real and personal property
and shall retain such good title, except for minor defects in title that do not
(a) materially affect the value or access to such property or (b) interfere with
(i) its ability to conduct its business as currently conducted, (ii) its ability
to utilize such properties for their intended purposes, or (iii) its right and
power to Transfer such property, subject to no lien, other than Permitted
Liens.  All of the Collateral, and all other property and assets of such Grantor
that are necessary to the conduct of such Grantor’s business (other than leased
property), is owned by such Grantor or the rights to same are held by such
Grantor in its name, and none of the Collateral or any such property or assets
(other than leased property) are owned or the rights thereto held in the name of
any other entity.  The real estate listed on the Perfection Certificate
constitutes all of the real property owned, leased or used by such Grantor in
its business.  As of the Closing Date, the only places of business of such
Grantor, and the places where it keeps all Collateral and records concerning the
Collateral, are at the addresses set forth on the Perfection Certificate or as
otherwise permitted pursuant to Section 6.9 of the Loan Agreement.  The
Perfection Certificate also lists the owner of record of each such
property.  Each Grantor’s chief executive office is located in the state and at
the address shown on the Perfection Certificate.  No Collateral is held by any
bailee or warehouseman for which such bailee or warehouseman has issued a
negotiable document (as defined in Section 7-104 of the UCC or any similar
section under any equivalent UCC).
 
Section 3.4        Deposit Accounts.
 
(a)  No Grantor has any Deposit Accounts, Securities Accounts or other bank or
investment accounts except as described on the Perfection Certificate or as
expressly permitted under Section 7.10 of the Loan Agreement.
 
(b)  As of the Closing Date, each Grantor is the sole entitlement holder or
account holder, as applicable, of each of the Securities Accounts and Deposit
Accounts set forth on the Perfection Certificate under the heading “Investment
Property; Instruments; Accounts”, and such Grantor has not consented to, and is
not otherwise aware of, any Person (other than Agent) having “control” (as used
in this Section 3.4 “control” shall have the meaning provided under Sections
9-104 and 9-106 of the UCC or any similar sections under any equivalent UCC)
over, or any other interest in, any such Securities Account or Deposit Account
or any money deposited therein or any securities or other property credited
thereto.
 
(c)  Each Grantor has taken all actions necessary or desirable to establish
Agent’s control over any Securities Accounts and Deposit Accounts to the extent
required by Section 7.10 of the Loan Agreement.
 
(d)  No Grantor shall close or terminate any Securities Account or Deposit
Account without the prior consent of Agent and unless (i) a successor or
replacement account has been established with the consent of Agent with respect
to which successor or replacement account an Account Control Agreement has been
entered into by the appropriate Grantor, Agent and the securities intermediary
or depository institution at which such successor or replacement account is to
be maintained or (ii) all funds or securities, as the case may be, from such
Securities Account or Deposit Account have been transferred to an existing
Securities Account or Deposit Account then subject to an Account Control
Agreement in accordance with Section 7.10 of the Loan Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)  Prior to or concurrently with the establishment of any new Securities
Account or Deposit Account, such Grantor shall deliver to Agent a notice of the
existence and nature of such account, a supplement to the Perfection Certificate
containing a specific description of such account and an Account Control
Agreement entered into by the appropriate Grantor, Agent and the securities
intermediary or depository institution at which such account is to be
maintained, which Account Control Agreement shall comply with the requirements
set forth in Section 7.10 of the Loan Agreement.
 
Section 3.5        Investments; Pledged Collateral.
 
(a)  No Grantor has any outstanding advances to, or owns or holds any equity or
long-term debt investments in, any Person, except as described on the Perfection
Certificate or as expressly permitted under Section 7.7 of the Loan Agreement.
 
(b)  All Pledged Securities pledged by such Grantor hereunder, (i) have been
duly authorized, validly issued and are fully paid and nonassessable (other than
Pledged Securities in limited liability companies and partnerships), and (ii)
constitute the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with their terms.  As of the Closing Date,
(x) all Pledged Securities pledged by such Grantor hereunder are listed on the
Perfection Certificate and constitute that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on the
Perfection Certificate and (y) any certificates evidencing such Pledged
Securities have been delivered to Agent.
 
(c)  The Pledged Debt pledged by such Grantor hereunder (i) as of the Closing
Date is listed on the Perfection Certificate, (ii) to the Grantor’s knowledge
has been duly authorized and validly issued and delivered, and (iii) to the
Grantor’s knowledge constitutes the legal, valid and binding obligation of the
obligor with respect thereto, enforceable in accordance with its terms, except
as enforceability may be limited by laws affecting creditors’ rights and
principles of equity, and is not in default.  As of the Closing Date, all
instruments (other than instruments with an aggregate value not to exceed
$100,000) evidencing such Pledged Debt have been delivered to Agent.
 
(d)  Upon the occurrence and during the continuance of an Event of Default,
Agent shall be entitled to exercise all of the rights of the Grantor granting
the security interest in any Pledged Collateral, and a transferee or assignee of
such Pledged Collateral shall become a holder of such Pledged Collateral to the
same extent as such Grantor and with respect to the Pledged Securities and, upon
the sale or other disposition by Agent of the entire interest of such Grantor,
such Grantor shall, by operation of law, cease to be a holder of such Pledged
Securities.
 
Section 3.6        Commercial Tort Claims.
 
(a)  The only Commercial Tort Claims with an aggregate value in excess of
$100,000 of any Grantor existing on the date hereof (regardless of whether the
amount, defendant or other material facts can be determined and regardless of
whether such Commercial Tort Claim has been asserted, threatened or has
otherwise been made known to the obligee thereof or whether litigation has been
commenced for such claims) are those listed on the Perfection Certificate.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)  Each Grantor, if it shall acquire any interest in any Commercial Tort Claim
with a value, when taken together with all other Commercial Tort Claims of the
Grantors, of more than $100,000 in the aggregate (whether from another Person or
because such Commercial Tort Claim shall have come into existence), (i) shall,
promptly upon such acquisition, deliver to Agent, in each case in form and
substance satisfactory to Agent, a notice of the existence and nature of such
Commercial Tort Claim and a supplement to the Perfection Certificate containing
a specific description of such Commercial Tort Claim, (ii) agrees that Section
2.1 shall apply to such Commercial Tort Claim and (iii) shall execute and
deliver to Agent, in each case in form and substance satisfactory to Agent, any
document, and take all other action, deemed by Agent to be reasonably necessary
or appropriate for Agent to obtain, on behalf of the Lenders, a first priority
perfected security interest in all such Commercial Tort Claims.
 
Section 3.7        Instruments and Tangible Chattel Paper.
 
(a)  No amount payable to any Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to Agent, properly endorsed for transfer, to the extent delivery is
required below by Section 3.7(b);
 
(b)  If any amount payable under or in connection with any Collateral owned by
any Grantor in excess of $100,000 in the aggregate shall be or become evidenced
by an instrument or tangible chattel paper, other than such instruments
delivered to and in the possession of Agent, such Grantor shall mark all such
instruments and tangible chattel paper with the following legend:  “This writing
and the obligations evidenced or secured hereby are subject to the security
interest of General Electric Capital Corporation, as Agent” and, at the request
of Agent, shall promptly deliver such instrument or tangible chattel paper to
Agent, duly indorsed in a manner satisfactory to Agent.
 
Section 3.8        Letter of Credit Rights.  If any Grantor is or becomes the
beneficiary of a letter of credit with a value, when taken together with all
other letters of credit of which any Grantor is a beneficiary, in excess of
$100,000 in the aggregate that is not a supporting obligation of any Collateral,
such Grantor shall promptly, and in any event within five (5) Business Days
after becoming a beneficiary, notify Agent thereof and at Agent’s request, use
its commercially reasonable efforts to enter into a contractual obligation with
Agent, the issuer of such letter of credit or any nominated Person with respect
to the Letter-of-Credit Rights under such letter of credit, which contractual
obligation shall (A) assign such Letter of Credit Rights to Agent, (B) be
sufficient to grant Agent control (within the meaning of Section 9-107 of the
UCC or any similar section under any equivalent UCC) of such Letter of Credit
Rights, and (C) be in form and substance reasonably satisfactory to Agent.
 
Section 3.9        Electronic Chattel Paper.  If any amount in excess of
$100,000 in the aggregate payable under or in connection with any Collateral
owned by any Grantor shall be or become evidenced by electronic chattel paper,
such Grantor shall take all steps necessary to grant Agent control (within the
meaning of Section 9-105 of the UCC or any similar section under any equivalent
UCC) of all such electronic chattel and all “transferable records” as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 3.10      Accounts Administration.
 
(a)  All data and other information (other than immaterial data and information)
relating to Accounts or other intangible Collateral shall at all times be kept
by such Grantor at its chief executive office listed in the Perfection
Certificate and, except in the ordinary course of business in which case Agent
shall be promptly notified in writing no later than ten (10) Business Days after
such move, shall not be moved from such locations without obtaining the prior
written consent of Agent, which consent shall not be unreasonably withheld.
 
(b)  Each Grantor shall keep accurate and complete records in all material
respects of its Accounts and all payments and collections thereon and sales
thereof.
 
(c)  Agent shall have the right at any time after the occurrence and during the
continuation of an Event of Default to notify Account Debtors that Accounts have
been assigned to Agent.
 
(d)  No Grantor has made, or will make, any agreement with any Account Debtor
other than with respect to Accounts with an aggregate value of no more than
$100,000 per fiscal year for (i) any extension of the time for payment of the
Account, (ii) any compromise or settlement for less than the full amount
thereof, (iii) any release of any Account Debtor from liability therefor, or
(iv) any deduction therefrom except a discount or allowance for prompt or early
payment allowed by such Grantor in the ordinary course of its business
consistent with its historical practices and as previously disclosed to Agent in
writing.
 
Section 3.11      Creation, Preservation and Perfection of Security Interests.
 
(a)  The security interest granted to Agent hereby constitutes a valid, first
priority security interest in the presently existing Collateral (subject to
Permitted Liens), and will constitute a valid first priority security interest
in Collateral acquired after the date hereof (subject to Permitted Liens).
 
(b)  Each Grantor shall furnish all filings, certificates, documents and
instruments necessary (except to the extent otherwise provided herein or in any
other Transaction Document) or otherwise required pursuant to the Transaction
Documents to perfect Agent’s security interest in the Collateral, including but
not limited to any certificates evidencing the Securities Collateral and all UCC
financing statements.  Upon request of Agent, each Grantor shall furnish to
Agent such further information, execute and deliver to Agent such additional
documents and instruments (including, without limitation, additional UCC
financing statements) and do such other acts and things as Agent may at any time
reasonably request relating to the perfection or protection of the security
interest created by this Agreement or for the purpose of carrying out the intent
of this Agreement.  Without limiting the foregoing, each Grantor shall cooperate
and do all acts deemed necessary or advisable by Agent to continue a perfected
first priority security interest in the Collateral, subject only to Permitted
Liens, and shall obtain and furnish to Agent any subordinations, releases,
landlord waivers, lessor waivers, mortgage waivers, or control agreements, and
similar documents as may be from time to time requested by, and in form and
substance satisfactory to, Agent, or as otherwise required by any Transaction
Document.  Each Grantor authorizes Agent to file financing statements in all
appropriate jurisdictions and amendments thereto describing the Collateral and
containing any other information required by the applicable UCC to perfect
Agent’s security interest granted hereby.  Each Grantor irrevocably grants to
Agent the power to sign such Grantor’s name and generally to act on behalf of
such Grantor to execute and file applications for title, transfers of title,
financing statements, notices of lien and other documents pertaining to any or
all of the Collateral, and obtain and promptly deliver to Agent such certificate
showing the lien of this Agreement with respect to the Collateral.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)  No Grantor shall grant “control” (within the meaning of Sections 8-106,
9-104, 9-105, 9-106, 9-107 of the UCC, as applicable, or any similar sections
under any equivalent UCC) of any Collateral to any Person other than Agent,
except with respect to Collateral subject to a Permitted Lien.
 
ARTICLE IV
 
REMEDIAL PROVISIONS
 
Section 4.1        UCC and Other Remedies.
 
(a) UCC Remedies.  During the continuance of an Event of Default, Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation, all rights and remedies of a secured party
under the UCC or any other applicable law.
 
(b) Disposition of Collateral.  Without limiting the generality of the
foregoing, Agent may, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived to the extent permitted by applicable law), during the continuance of any
Event of Default (personally or through its agents or attorneys), (i) enter upon
the premises where any Collateral is located, without any obligation to pay
rent, through self-help, without judicial process, without first obtaining a
final judgment or giving any Grantor or any other Person notice or opportunity
for a hearing on Agent’s claim or action, (ii) collect, receive, appropriate,
remove and realize upon any Collateral or store the Collateral on the premises
and (iii) Transfer or grant an option or options to purchase and deliver all or
any part of any Collateral (and enter into contractual obligations to do any of
the foregoing), in one or more parcels at a public or private sale or sales, at
any exchange, broker’s board or office of Agent or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit
risk.  Notwithstanding the foregoing, Agent’s rights under this paragraph are
subject to the applicable limitations under federal law and regulations.  Agent
shall have the right, upon any such public sale or sales and, to the extent
permitted by the UCC and other applicable requirements of law, upon any such
private sale, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption of any Grantor, which right or equity is
hereby waived and released.
 
(c) Management of the Collateral.  Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at Agent’s request, it shall assemble
the Collateral and make it available to Agent at places that Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, (ii) without
limiting the foregoing, Agent also has the right to require that each Grantor
store and keep any Collateral pending further action by Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be reasonably necessary to protect the same and to preserve
and maintain such Collateral in good condition, (iii) until Agent is able to
Transfer any Collateral, Agent shall have the right to hold or use such
Collateral to the extent that it deems appropriate for the purpose of preserving
the Collateral or its value or for any other purpose deemed appropriate by
Agent, (iv) Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of any Collateral and to enforce any of Agent’s
remedies (for the benefit of the Lenders), with respect to such appointment
without prior notice or hearing as to such appointment and (v) Agent may render
any or all of the Collateral unusable at a Grantor’s premises and may dispose of
such Collateral on the premises without liability for rents or costs.  Agent
shall not have any obligation to any Grantor to maintain or preserve the rights
of any Grantor as against third parties with respect to any Collateral while
such Collateral is in the possession of Agent.
 
 
14

--------------------------------------------------------------------------------

 
 
(d) Aplication of Proceeds.  Agent shall apply the cash proceeds of any action
taken by it pursuant to this Section 4.1 to the Obligations in accordance with
Section 8.3 of the Loan Agreement.
 
(e) Direct Obligation.  Neither Agent nor any Lender shall be required to make
any demand upon, or pursue or exhaust any right or remedy against, any Grantor,
any other Loan Party or any other Person with respect to the payment of the
Obligations or to pursue or exhaust any right or remedy with respect to any
Collateral therefor or any direct or indirect guaranty thereof.  All of the
rights and remedies of Agent and the Lenders under any Transaction Document
shall be cumulative, may be exercised individually or concurrently and not
exclusive of any other rights or remedies provided by any requirement of
law.  To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Agent or any Lender, any valuation, stay, appraisement,
extension, redemption or similar laws and any and all rights or defenses it may
have as a surety, now or hereafter existing, arising out of the exercise by them
of any rights hereunder.  Any notice that Agent is required to give to a Grantor
under the UCC of the time and place of any public sale or the time after which
any private sale or other intended disposition of the Collateral is to be made
shall be deemed to constitute reasonable notice if such notice is given in
accordance with this Agreement at least five (5) Business Days prior to such
action.
 
(f) Commercially Reasonable.  To the extent that applicable requirements of law
impose duties on Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for Agent to do any of the following:
 
 i. fail to incur significant costs, expenses or other liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;
 
 ii. fail to obtain permits, or other consents, for access to any Collateral or
for the collection or transfer of any Collateral, or, if not required by other
requirements of law, fail to obtain permits or other consents for the collection
or disposition of any Collateral to the extent reasonably determined by Agent to
be burdensome;
 
 iii. fail to exercise remedies against account debtors or other persons
obligated on any Collateral or to remove liens on any Collateral or to remove
any adverse claims against any Collateral;
 
 
15

--------------------------------------------------------------------------------

 
 
 iv. advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;
 
 v. exercise collection remedies against account debtors and other persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;
 
 vi. dispose of assets in wholesale rather than retail markets;
 
 vii.    disclaim disposition warranties, such as title, possession or quiet
enjoyment; or
 
 viii.  purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.
 
Notwithstanding anything to the contrary in this Section 4.1 or elsewhere in
this Agreement, Agent shall use commercially reasonable efforts to maintain the
confidentiality of any proprietary information of the Grantors.
 
Each Grantor acknowledges that the purpose of this Section 4.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by Agent or any Lender shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 4.1.  Without
limitation upon the foregoing, nothing contained in this Section 4.1 shall be
construed to grant any rights to any Grantor or to impose any duties on Agent
that would not have been granted or imposed by this Agreement or by applicable
requirements of law in the absence of this Section 4.1.
 
Section 4.2       Accounts and Payments in Respect of General Intangibles and
Instruments.
 
(a)  In addition to, and not in substitution for, any similar requirement in the
Loan Agreement or any other Transaction Document, at any time during the
continuance of an Event of Default (whether or not any such Event of Default has
resulted in acceleration pursuant to Section 8.2 of the Loan Agreement), Agent
shall have the following rights and remedies:
 
 i.      Any payment of Accounts or payment in respect of General Intangibles,
when collected by any Grantor, shall be held in trust for Agent and, at Agent’s
request, segregated from such other funds of such Grantor and shall be turned
over to Agent, or to such other bank or Person as may be approved by Agent,
within two (2) Business Days immediately upon receipt in the identical form
received.
 
 
16

--------------------------------------------------------------------------------

 
 
 ii.    If requested by Agent, each Grantor shall deliver to Agent all original
and other documents evidencing, and relating to, the contractual obligations and
transactions that gave rise to any Account or any payment in respect of General
Intangibles, including all original orders, invoices and shipping receipts.
 
 iii. Any of Agent’s officers, employees or agents shall have the right, at any
time or times hereafter, in the name of Agent or any designee of Agent, to
verify the validity, amount or any other matter relating to any Accounts by
mail, telephone or otherwise, including, but not limited to, verification of
each Grantor’s compliance with applicable laws.  Each Grantor shall cooperate
fully with Agent in an effort to facilitate and promptly conclude such
verification process.  Such verification may include contacts between Agent and
applicable federal, state and local regulatory authorities having jurisdiction
over any Grantor’s affairs, all of which contacts each Grantor hereby
irrevocably authorizes.
 
 iv.  Agent may limit or terminate the authority of a Grantor to collect its
Accounts or amounts due under General Intangibles or Instruments or any part
thereof and, in its own name or in the name of others, communicate with Account
Debtors to verify with them to Agent’s satisfaction the existence, amount and
terms of any Account or amounts due under any General Intangible or Instrument.
 
 v. Agent shall have the right at any time to (A) notify any Account Debtor of
any Grantor or any obligor on any Instrument that such Accounts, General
Intangibles and Instruments, as applicable, have been assigned to Agent and that
payments in respect thereof shall be made directly to Agent (for the benefit of
the Lenders) (and once such notice has been given to an Account Debtor, such
Grantor shall not give any contrary instructions to such Account Debtor without
Agent’s prior written consent) and (B) enforce such Grantor’s rights against
such Account Debtors and obligors of Accounts, General Intangibles and
Instruments.
 
(b) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each Account and each payment in respect of General Intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  Neither Agent nor any Lender shall have any obligation or
liability under any agreement giving rise to an Account or a payment in respect
of a General Intangible by reason of or arising out of any Transaction Document
or the receipt by Agent or any Lender of any payment relating thereto, nor shall
Agent or any Lender be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an Account or a
payment in respect of a General Intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 4.3        Pledged Collateral.
 
(a)    Voting Rights.  During the continuance of an Event of Default, upon
notice by Agent to the relevant Grantor or Grantors, Agent or its nominee may
exercise (A) any voting, consent, corporate and other right pertaining to the
Pledged Collateral at any meeting of shareholders, partners or members, as the
case may be, of the relevant issuer or issuers of Pledged Collateral or
otherwise and (B) any right of conversion, exchange and subscription and any
other right, privilege or option pertaining to the Pledged Collateral as if it
were the absolute owner thereof (including the right to exchange at its
discretion any Pledged Collateral upon the merger, amalgamation, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
equivalent structure of any issuer of Pledged Collateral, the right to deposit
and deliver any Pledged Collateral with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.
 
(b)  Proxies.  In order to permit Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to Agent all such proxies, dividend payment orders and
other instruments as Agent may from time to time reasonably request and (ii)
without limiting the effect of clause (i) above, such Grantor hereby grants to
Agent an irrevocable proxy to vote all or any part of the Pledged Collateral and
to exercise all other rights, powers, privileges and remedies to which a holder
of the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any Transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other Person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon determination by Agent in its sole discretion that the Event
of Default that gave rise to such proxy has been cured or the payment in full of
the Secured Obligations.
 
(c)  Authorization of Issuers.  Each Grantor hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to (i)
comply with any instruction received by it from Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby, pay any dividend or make any other payment
with respect to the Pledged Collateral directly to Agent.
 
Section 4.4        Proceeds to be Turned over to and Held by Agent.  Except as
otherwise provided in the Loan Agreement, this Agreement or any other
Transaction Document, all proceeds of any Collateral received by any Grantor
hereunder in cash or Cash Equivalents shall be held by such Grantor in trust for
Agent and the other Lenders and shall, upon Agent’s request during the
continuance of an Event of Default, promptly upon receipt by any Grantor, be
segregated and turned over to Agent in the exact form received (with any
necessary endorsement).  All such proceeds of Collateral and any other proceeds
of any Collateral received by Agent in cash or Cash Equivalents shall be held by
Agent as collateral security for the Secured Obligations and shall not
constitute payment thereof until applied to the Secured Obligations in
accordance with the relevant provisions of the Loan Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 4.5        Registration Rights.
 
(a)  If, in the opinion of Agent, it is necessary or advisable to transfer any
portion of the Pledged Collateral by registering such Pledged Collateral under
the provisions of the Securities Act of 1933 (the “Securities Act”), each
relevant Grantor shall cause the issuer thereof to do or cause to be done all
acts as may be, in the opinion of Agent, necessary or advisable to register such
Pledged Collateral or that portion thereof to be transferred under the
provisions of the Securities Act, all as directed by Agent in conformity with
the requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto and in compliance with the
securities or “Blue Sky” laws of any jurisdiction that Agent shall designate.
 
(b)  Each Grantor recognizes that Agent may be unable to effect a public sale of
any Pledged Collateral by reason of certain prohibitions contained in the Act
and applicable state or foreign securities laws or otherwise or may determine
that a public sale is impracticable, not desirable or not commercially
reasonable and, accordingly, may resort to one or more private sales thereof to
a restricted group of purchasers that shall be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  Agent shall be under no obligation to
delay a sale of any Pledged Collateral for the period of time necessary to
permit the issuer thereof to register such securities for public sale under the
Securities Act or under applicable state securities laws even if such issuer
would agree to do so.
 
(c)  Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to this Section 4.5 valid and binding and in
compliance with all applicable requirements of law.  Each Grantor further agrees
that a breach of any covenant contained in this Section 4.5 will cause
irreparable injury to Agent and other Lenders, that Agent and the other Lenders
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 4.5 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defense against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred.
 
Section 4.6        Grant of Licenses.  For the purpose of enabling Agent to
exercise rights and remedies under this Article IV, each Grantor hereby grants
to Agent at such time as Agent shall be lawfully entitled to exercise such
rights and remedies (a) an irrevocable, nonexclusive, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
to use or sublicense any Intellectual Property now owned or hereafter acquired
by such Grantor and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof and (b) an irrevocable
license (without payment of rent or other compensation to such Grantor) during
the continuance of an Event of Default to use, operate and occupy all real
property owned, operated, leased, subleased or otherwise occupied by such
Grantor.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 4.7        Appointment of Agent.  Each Grantor hereby irrevocably
appoints Agent (and any of Agent’s designated officers or employees), with full
power of substitution, as such Grantor’s true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Grantor and
in the name of such Grantor or in its own name, for the purpose of carrying out
the terms of the Transaction Documents, during the continuance of an Event of
Default to take any appropriate action and to execute any document or instrument
that may be necessary or desirable to accomplish the purposes of the Transaction
Documents, and, without limiting the generality of the foregoing, each Grantor
hereby gives Agent (and any of Agent’s designated officers or employees) the
power and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any of the following when an Event of Default shall be
continuing: (i) endorse such Grantor’s name on any checks or other forms of
payment or security that may come into Agent’s possession; (ii) settle and
adjust disputes and claims respecting such Grantor’s Accounts directly with
Account Debtors, for amounts and upon terms which Agent determines to be
reasonable; and (iii) do such other and further acts and deeds in the name of
such Grantor that Agent may deem necessary or desirable to enforce its rights in
or to any of the Collateral (on behalf of the Lenders).  The appointment of
Agent as each Grantor’s attorney in fact is a power coupled with an interest and
is irrevocable until the Termination Date.
 
Section 4.8        Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of any Collateral
are insufficient to pay the Secured Obligations and the fees and disbursements
of any attorney employed by Agent or any Lender to collect such deficiency.
 
ARTICLE V
 
MISCELLANEOUS
 
Section 5.1        Reinstatement.  Each Grantor agrees that, if any payment made
by any Loan Party or other Person and applied to the Secured Obligations is at
any time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, then,
if, prior to any of the foregoing, any provision of this Agreement (including
the guaranty of such Grantor hereunder) shall have been terminated, cancelled or
surrendered, such provision, and any lien or other Collateral securing such
Grantor’s liability hereunder that may have been released or terminated by
virtue of such termination, cancellation or surrender, shall be reinstated in
full force and effect and such prior termination, cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any such Grantor in respect of any lien or other Collateral
securing such obligation or the amount of such payment.
 
Section 5.2        Independent Obligations.  The obligations of each Grantor
hereunder are independent of and separate from the Secured Obligations.  If any
Secured Obligation is not paid when due, or upon any Event of Default, Agent
may, at its sole election, proceed directly and at once, without notice, against
any Grantor and any Collateral to collect and recover the full amount or any
portion of any Secured Obligation then due, without first proceeding against any
other Grantor or any other Loan Party or any other Collateral and without first
joining any other Grantor or any other Loan Party in any proceeding.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 5.3        No Waiver by Course of Conduct.  Neither Agent nor any Lender
shall, by any act (except, with respect to the Loan Agreement, by a written
instrument pursuant to Section 10.9 of the Loan Agreement), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by Agent or any Lender of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
Agent or such Lender would otherwise have on any future occasion.
 
Section 5.4        Amendments in Writing.  None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 10.9 of the Loan Agreement.
 
Section 5.5        Additional Grantors.  If, at the option of the Company or as
required pursuant to the Transaction Documents, the Company shall cause any
Subsidiary of Parent that is not a Grantor to become a Grantor hereunder, such
Subsidiary shall execute and deliver to Agent a Joinder Agreement substantially
in the form of Annex 1 and shall thereafter for all purposes be a party hereto
and have the same rights, benefits and obligations as a Grantor party hereto as
of the date hereof.
 
Section 5.6        Notices.  All notices, requests and demands to or upon Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Loan Agreement.
 
Section 5.7        Successors and Assigns.  This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of
Agent and its successors and assigns; provided, however, that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of Agent.
 
Section 5.8        Counterparts.  This Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
Section 5.9        Interpretation.  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such
terms.  The terms “herein,” “hereof” and similar terms refer to this Agreement
as a whole and not to any particular Article, Section or clause in this
Agreement.  References herein to an Annex, Article, Section or clause refer to
the appropriate Annex to, or Article, Section or clause of this Agreement.  The
Recitals hereto are incorporated in and made a part of this Agreement to the
same extent as if set forth in full herein.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 5.10      Severability.  Any provision of this Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Agreement or any part of such provision in any other
jurisdiction.
 
Section 5.11      Payments; Foreign Currency Indemnity.  Any payments made by
any Grantor under this Agreement shall be made in accordance with the
requirements set forth in Sections 2.2(d) and 10.7(c) and (d) of the Loan
Agreement.
 
Section 5.12      Release of Liens.  The lien and security interest created
hereunder shall be automatically released (i) with respect to all Collateral
upon the payment in full of all Obligations, (ii) with respect to Collateral
that is sold or to be sold as part of or in connection with any sale permitted
under the Loan Agreement to a Person that is not a Grantor, or (iii) if
approved, authorized or ratified in writing in accordance with the Loan
Agreement.  Upon such release Agent shall, upon the request and at the sole cost
and expense of the Grantors, assign, transfer and deliver to Grantor, against
receipt and without recourse to or warranty by Agent except as to the fact that
Agent has not encumbered the released assets, such of the Collateral or any part
thereof to be released as may be in possession of Agent and as shall not have
been sold or otherwise applied pursuant to the terms hereof and proper documents
and instruments (including UCC 3 termination financing statements or releases)
acknowledging the release of such Collateral.
 
Section 5.13      Waiver of Jury Trial.  EACH OF THE GRANTORS, THE AGENT AND
LENDERS UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER
TRANSACTION DOCUMENTS, ANY OF THE OBLIGATIONS SECURED HEREBY, ANY DEALINGS AMONG
GRANTORS, THE AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG GRANTORS, THE AGENT AND/OR LENDERS.  THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT. THIS WAIVER IS IRREVOCABLE.  THIS WAIVER MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING.  THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION
OR ANY RELATED TRANSACTION.  THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.
 
Section 5.14      GOVERNING LAW AND JURISDICTION.
 
(a)  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL, PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN
NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)  SUBMISSION TO JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW
YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH GRANTOR EXECUTING THIS AGREEMENT HEREBY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  NOTWITHSTANDING THE FOREGOING, THE AGENT
AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
ANY GRANTOR (OR ANY PROPERTY OF SUCH GRANTOR) IN THE COURT OF ANY OTHER
JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS.  THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT ANY OF
THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING
IN SUCH JURISDICTIONS.
 
(c)  SERVICE OF PROCESS.  ANY PROCESS IN ANY ACTION WITH RESPECT TO THIS
AGREEMENT SHALL BE DULY SERVED TO THE GRANTORS IN ACCORDANCE WITH SECTION 10.2
OF THE LOAN AGREEMENT, OR IF SERVED BY ANY OTHER MEANS PERMITTED BY APPLICABLE
LAW.
 
(d)  NON-EXCLUSIVE JURISDICTION.  NOTHING CONTAINED IN THIS SECTION 5.13 SHALL
AFFECT THE RIGHT OF THE AGENT OR THE LENDERS TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS
OR OTHERWISE PROCEED AGAINST ANY GRANTOR IN ANY OTHER JURISDICTION.
 
[signatures follow]
 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
 

 
GRANTORS:
         
XOMA (US) LLC, a Delaware limited liability company
         
By:
        Name:       Title:  

 

 
XOMA LTD., a Bermuda exempted company
           
By:
        Name:       Title:  

 

 
XOMA TECHNOLOGY LTD., a Bermuda exempted company
         
By:
        Name:       Title:  

 
XOMA IRELAND LIMITED, an Irish private limited company
 
GIVEN under the COMMON SEAL of
XOMA IRELAND LIMITED
in the presence of:
 

           
Director
              Director/Secretary  

 

        Witness Signature              
Witness Name
             
Witness Occupation and Address
     

 
[SIGNATURE PAGE - US GUARANTY, PLEDGE AND SECURITY AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
ACCEPTED AND AGREED
as of the date first above written:
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent for Lenders
     
By:
      Name:     Title: Duly Authorized Signatory  

 
[SIGNATURE PAGE - US GUARANTY, PLEDGE AND SECURITY AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1
TO
GUARANTY, PLEDGE AND SECURITY AGREEMENT
 
FORM OF JOINDER AGREEMENT
  
This JOINDER AGREEMENT, dated as of _________ __, 20__, is delivered pursuant to
Section 5.5 of the Guaranty, Pledge and Security Agreement, dated as of December
30, 2011, by XOMA (US) LLC, XOMA LTD. and the other Grantors party thereto from
time to time in favor of General Electric Capital Corporation, as Agent (the
“Guaranty”).  Capitalized terms used herein without definition are used as
defined in the Guaranty.
 
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 5.5 of the Guaranty, hereby becomes a party to the Guaranty as a
Grantor thereunder with the same force and effect as if originally named as a
Grantor therein and, without limiting the generality of the foregoing, expressly
assumes all obligations and liabilities of a Grantor thereunder and hereby
agrees to be bound as a Grantor for purposes thereof.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article III of the Guaranty applicable to it is true
and correct on and as the date hereof as if made on and as of such date.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
 

 
[ADDITIONAL GRANTOR]
           
By:
        Name:       Title:  

 
 
A1-1

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND AGREED
as of the date first above written:
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent for Lenders
     
By:
      Name:     Title: Duly Authorized Signatory  

 
 
 A1-2

--------------------------------------------------------------------------------